Pee Cueiam.
Defendant, a newsstand dealer, having waived trial by jury, was convicted of sale of obscene magazines to persons under the age of 18 years contrary to N. J. S. 2A :115-3.2. He appealed primarily on the ground that the magazines in question were not obscene. The Appellate Division, after examining the magazines, upheld defendant’s contention and reversed the conviction. The matter is before this court on certification granted on the State’s application. State v. Feffer, 40 N. J. 505 (1963).
We have examined the magazines in question, and in applying the test set forth today in State v. Hudson County News Co., 41 N. J. 247 (1963), we agree with the conclusion reached by the Appellate Division. Its judgment is affirmed.
For affirmance—Justices Jacobs, Pkanois, Pboctok, Hall, Schettino and Haneman—6.
For reversal—Hone.